Order issued i)ecember 10. 2012




                                                  In The
                                   Qnurt uf Appca1
                          1ift1! Jiitrirt uf xa at Ja11a.
                                          No. 05-12-01395-CV


                    IN RE HANK’S RESTAURANT GROUP, L.P.. Relator


                  Original Proceeding from the 366th Judicial District Court
                                          Collin County, Texas
                               Trial Court Cause No. 366-03124-2012


                                             ORDER
                          Before Justices Moseley, FitzGerald, and Myers

        Based on the Court’s   opinion   ofthis date, we DENY relator’s petition for writ of mandamus

and LIFT the stay imposed by our October I 5. 2012 order. We ORDER that relator bear the costs

of this original proceeding.




                                                        LANA MYERS
                                                        JUSTICE
                                                                             a